Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 1, “the first and second air inlet rings have a plurality of flow deflectors disposed between the inner wall and the outer wall” should be changed to “the first and second air inlet rings have a plurality of flow deflectors disposed between the respective inner [[wall]] and [[the]] outer walls of the first and second air inlet rings”
Claim 11 ll. 9-10, “the prechamber wall abuts the outer wall of the first air inlet ring” should be changed to “the prechamber wall abuts [[the]]an outer wall of the first air inlet ring”
Claim 11 ll. 11-12, “the prechamber wall abuts the inner wall of the second air inlet ring” should be changed to “the prechamber wall abuts [[the]]an inner wall of the second air inlet ring”
Claim 17, “a plurality of angled orifices defined in a portion of each of the first and second air inlet rings between the inner and outer walls” should be changed to “a plurality of angled orifices defined in a portion of each of the first and second air inlet rings between the respective inner and outer walls”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“the downstream end of the conical frustum portion of the prechamber abuts with the outer ring of the second air inlet ring” in claim 1 ll. 18-19, is not shown in the drawing. Specifically, in Fig 3, the downstream end 280 of the conical frustum portion 262 of the prechamber 220, engages with the inner wall lip 282 of second air inlet ring 224, not with an outer ring of the second air inlet ring 224.
“a mechanical compression spring disposed between at least one of the following: the first air inlet ring and the prechamber wall; the prechamber wall and the second air inlet ring; the second air inlet ring and the main chamber wall; and the main chamber wall and the dilution zone wall” in claims 10 and 20, is not shown in the drawing. Specifically, in Fig 3, only one mechanical compression spring 250 is shown between the fuel injector 214 and the first air inlet ring 218, there is no other mechanical compression spring shown in between the other locations as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10, 12, 14, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 ll. 19 reciting “the outer ring” which lacks a prior antecedent. It is also unclear if this is referring to an outer wall or another ring that is different from the first and second air inlet rings. During examination, this is interpreted to be an inner wall of the second air inlet ring to be consistent with the instant specification drawing Fig 3. 
Claim 12 ll. reciting “the upstream cylindrical portion … the downstream cylindrical portion” is unclear if these upstream and downstream portions are referring to the prechamber wall or the main chamber wall. During examination, this is interpreted to be referring to the main chamber wall.
Claim 14 ll. reciting “the air inlet ring” is unclear if this is referring to the first, second, or third air inlet ring. During examination, this is interpreted to be the third air inlet ring.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (US 6959550 B2).
Regarding claim 11
Freeman discloses a continuous combustor (Fig 2), comprising: 
first (air mixing duct 54 to aperture 50, col 5 ll. 45), second (secondary air mixing duct 70, col 6 ll. 7-10), and third (tertiary air mixing duct 92, col 6 ll. 56-60) air inlet rings (54/50, 70, and 92 are annular, i.e. rings); 
a prechamber (36) partially defined by a prechamber wall (34, 78 both construed to be the prechamber wall), the prechamber wall having an upstream portion that is cylindrical (cylindrical portion 34) coupled a downstream portion that is a conical frustum (frustoconical portion 78, Col 6 ll. 25-30); and 
a main chamber (40) partially defined by a main chamber wall (38, 100, 42 all construed to be the main chamber wall), the main chamber wall having an upstream portion that is cylindrical (upstream region of cylindrical wall 38 is interpreted to be the upstream portion; the term “portion” is interpreted to be a region or section of a wall) and a downstream portion that is cylindrical (downstream region of cylindrical wall 38 and portion 100 are construed to be the downstream portion; note that the claim does not require that the entire downstream portion is cylindrical, thus the downstream portion 38/100 being partially cylindrical meets the limitation of the claim), 
wherein: 
an upstream end of the cylindrical portion of the prechamber wall (upstream end of cylindrical portion 34 abuts the outer wall 30 of the first air inlet ring 50) abuts the outer wall of the first air inlet ring; 
a downstream end of the conical frustum portion of the prechamber wall (downstream end of conical frustum portion 78 abuts the inner wall 72 of second air inlet ring 70) abuts the inner wall of the second air inlet ring; 
an upstream end of the upstream portion of the main chamber wall (upstream end of upstream portion of wall 38 abuts outer wall 74 of second air inlet ring 70) abuts the outer wall of the second air inlet ring; and 
the downstream end of the downstream portion of the main chamber wall (downstream end 100 of downstream portion 38/100 abuts the inner wall 94 of third ring 92) abuts the inner wall of the third air inlet ring.
Regarding claim 13
	Freeman discloses the continuous combustor of claim 11.
Freeman further discloses: a fuel injector (fuel injectors 56 in Fig 2, col 5 ll. 49) coupled to the combustor (Fig 2) with an outlet end (outlet of injector 56 spraying fuel into duct 54) of the fuel injector in fluidic communication with the prechamber (fuel from outlet of injector 56 fluidly coupled to prechamber 36 via 54, 50).
Regarding claim 15
	Freeman discloses the continuous combustor of claim 13.
Freeman further discloses wherein the conical frustum of the prechamber has a plurality of orifices (frustoconical wall portion 78 of prechamber 36 having a plurality of orifices 80, Col 6 ll. 27-30, Fig 2) defined therein.
Regarding claim 16
	Freeman discloses the continuous combustor of claim 13.
Freeman further discloses a plurality of orifices (apertures 102 in Fig 2, Col 7 ll. 8-10) defined in the downstream cylindrical portion (downstream portion of 38 and frustoconical 100 are both interpreted to be the downstream cylindrical portion) of the main chamber wall.
Regarding claim 17
	Freeman discloses the continuous combustor of claim 13.
Freeman further discloses wherein: 
the first and second air inlet rings each comprise: an inner wall (first air inlet ring 54/50 having inner wall 58 and outer wall 60 defining an annulus in between for air A to flow through and exits at aperture 50 in Fig 2) and an outer wall (second air inlet ring 70 having inner wall 72 and outer wall 74 defining an annulus for air C to flow through and exits at 80) that define an annulus; and 
a plurality of angled orifices defined in a portion of each of the first and second air inlet rings between the inner and outer walls, a centerline of the angled orifices forming a nonzero angle with a centerline of the combustor (first air inlet ring having radial swirler 52, Col 5 ll. 50-51, thus two orifices of the first air inlet ring positioned between the inner wall 58 and outer wall 60 are annotated in Fig 2, the centerline of the orifices form a non-zero angle with the centerline of the combustor as annotated; 
second air inlet ring 70 having orifices 80 positioned between inner wall 72 and outer wall 74, Col 6 ll. 28-32, orifices 80 forming a non-zero angle with the centerline of the combustor as annotated in Fig 2).

    PNG
    media_image1.png
    952
    1137
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Robertson (US 5950417 A).
Regarding claim 14
	Freeman discloses the continuous combustor of claim 11.
Freeman further discloses that the combustor has three combustion zones disposed in series (primary combustion zone 36, secondary zone 40, and tertiary combustion zone 44 in Fig 2, Col 5 ll. 27-31), the third/tertiary combustion zone (44) having a zone wall (46) that abuts the outer wall (portion 42 of outer wall 96 of the third air inlet ring 92) of the inlet ring (interpreted to be the third air inlet ring, see 112b rejection above).
Freeman is silent on the third/tertiary combustion zone being a dilution zone.
However, Robertson teaches a combustor having three combustion zones disposed in series (42, 44, 46 Fig 2) wherein the third combustion zone is a dilution zone (third zone 46 being a dilution zone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the third combustion zone in Freeman to be a dilution zone, as suggested and taught by Robertson, because this multiple combustion zones configuration allows for maintaining a temperature profile in the combustor that minimizes undesired emissions of NOx and CO (col 3 ll. 1-10).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Bloom (US 10801729 B2).
Regarding claim 19
	Freeman discloses the continuous combustor of claim 11.
Freeman further discloses the prechamber wall is connected to the main chamber wall (prechamber wall portion 78 to the main chamber wall portion 38 in Fig 2).
Freeman is silent on a compression spring disposed between the prechamber and the main chamber.
	However, Bloom teaches a method of connecting two walls together (219 and 209 are two successive walls in Fig 3, Col 7 ll. 43-54) in a combustor using a mounting assembly (144 Fig 3) and a compression spring (feather seal 210 being a compression spring Col 7 ll. 43-54).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to connect the prechamber wall portion 78 to the main chamber wall portion 38 in Freeman, using the mounting assembly and the compression spring such that the compression spring disposed between the prechamber and the main chamber, as suggested and taught by Bloom, because this provides for a fluid-tight barrier thus preventing or minimizing gas leakage in the combustion chamber (Col 7 ll. 51-54).



Allowable Subject Matter
Claim(s) 1-10, 12, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a continuous combustor comprising, among other features, 
a prechamber wall abutting the first air inlet ring; 
a second air inlet ring abutting a downstream end of the prechamber wall; and 
a main chamber wall abutting the second air inlet ring, 
a downstream end of the conical frustum portion of the prechamber wall has a greater diameter than an upstream end of the conical frustum; 
the downstream end of the conical frustum portion of the prechamber abuts with the second air inlet ring; 
the main chamber wall comprises an upstream first cylindrical wall, a downstream second cylindrical wall of a diameter less than the first cylindrical wall, and a central conical frustum portion coupled between the first and second cylindrical walls.

In claim 12, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a continuous combustor comprising, among other features, 
wherein: the upstream cylindrical portion of the main chamber wall has a first diameter; the downstream cylindrical portion of the main chamber wall has a second diameter; the first diameter is greater than the second diameter; a central portion that is a conical frustum disposed between the upstream cylindrical portion of the main chamber wall and the downstream cylindrical portion of the main chamber wall.

	ii.	Robertson (US 5950417 A) teaches a first air inlet ring surrounding fuel injector 50, a second air inlet ring 45b, a prechamber 42, and a main chamber 44, but fails to teach the downstream end of the conical frustum portion of the prechamber abuts with the inner wall of the second air inlet ring because the downstream end of the prechamber 42 abutting the second air inlet ring 45b is cylindrical. 
Amos (US 5394688 A) teaches a first air inlet ring 90 and a second air inlet ring 92, each having flow deflectors (swirler vanes), a prechamber wall 46 and a main chamber wall 44, but fails to teach the main chamber wall comprises an upstream first cylindrical wall, a downstream second cylindrical wall of a diameter less than the first cylindrical wall, and a central conical frustum portion coupled thereinbetween.
Feitelberg (US 5996351 A) teaches a combustor having multiple zones 46, 48, 50, 52, each enclosed by walls, but is silent on the air inlet rings, prechamber wall having a cylindrical and conical frustum portions. 
		Richards (US 5797267 A) teaches a first air inlet ring 58, second air inlet ring 80, and third air inlet ring 90, a prechamber 36 and a main chamber 40, but fails to teach the prechamber having a conical frustum portion downstream of the cylindrical portion and a downstream of the conical frustum has a greater diameter than an upstream end, and the main chamber wall comprises an upstream first cylindrical wall, a downstream second cylindrical wall of a diameter less than the first cylindrical wall, and a central conical frustum portion coupled thereinbetween.
Claim(s) 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claim 18, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a combustor comprising, among other features,
a compression spring disposed between the fuel injector and the first air inlet ring.

	ii.	Royle (US 6453675 B1) teaches a fuel injector assembly (22, 35, 31 Fig 2) mounted to a ring 29 via a spring 32, but fails to teach that the ring is an air inlet ring because ring 29 is a plate. The fuel injector of Royle is also different from the fuel injector 56 of Freeman, thus it would not be obvious to one of ordinary skill in the art to add the compression spring in Royle to the fuel injector in Freeman.
		Ben-Porat (US 4454711 A) teaches a combustor having a compression spring (32 Fig 3) disposed between a fuel injector assembly (44) and an air inlet ring (74), but fails to teach that the combustor also comprises a prechamber wall, a main chamber wall, first, second, and third air inlet rings because the combustor has one main chamber formed by two continuous walls 26, 28.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amano (US 20080193886 A1) teaches a first air inlet ring 2003 and a second air inlet ring 2030
Rock (US 20030221431 A1) teaches a combustor with multiple zones 18, 20 and air inlet orifices in Fig 2
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thuyhang N Nguyen/Examiner, Art Unit 3741